DETAILED ACTION

	Allowable Subject Matter
Claims 15-18, 20-21, 23-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 15, a cartridge, comprising:
wherein the cartridge housing is configured to be removably inserted into a cavity defined by a device housing of an electrically heated aerosol-generating system device, the device housing including an inductor coil disposed therein and positioned around or adjacent to the cavity and positioned outside of the cartridge when the cartridge is received in the cavity, and the electrically heated aerosol-generating system device further including a power supply connected to the inductor coil and being configured to provide a high-frequency oscillating current to the inductor coil, and wherein the susceptor is fluid permeable.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 23, an electrically heated aerosol-generating system, comprising:
and a susceptor, disposed along at least a portion of the inner wall and surrounding or spanning a portion of the internal passage, configured to heat the aerosol-forming substrate; a device housing including an inductor coil disposed therein;

a capillary material within the cartridge housing being configured to convey the aerosol-forming substrate to the susceptor; and
a power supply connected to the inductor coil and being configured to provide a high-frequency oscillating current to the inductor coil, wherein the susceptor is fluid permeable,

The closest references are Cadieux (WO 2015/131058), Adams (US 5,878,752), Campbell (US 5,613,505), Campbell (WO 95/27411), Duffield (US 2015/0157756), Plojoux (US 9532603), Fournier (US 20030154991), Counts (US 5144962), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bleloch (US-20150320116), Adams (US 6053176).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761